     Case 1:18-cv-01463-TNM Document 83 Filed 04/17/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF COLUMBIA



VOYAGEUR OUTWARD BOUND
SCHOOL, et al.,

                  Plaintiffs,              Case No. 1:18-cv-01463 (TNM)

                  v.

UNITED STATES, et al.,

                  Defendants,

                  v.

TWIN METALS MINNESOTA
LLC, et al.,

                  Defendant-Intervenors.




WILDERNESS SOCIETY, et al.,

                  Plaintiffs,
                                           Case No. 1:18-cv-01496 (TNM)
                  v.

DAVID BERNHARDT, et al.,

                  Defendants,

                  v.

TWIN METALS MINNESOTA
LLC, et al.,

                  Defendant-Intervenors.
          Case 1:18-cv-01463-TNM Document 83 Filed 04/17/20 Page 2 of 3




  FRIENDS OF THE BOUNDARY WATERS
  WILDERNESS, et al.,

                       Plaintiffs,                    Case No. 1:18-cv-01499 (TNM)

                       v.

  BUREAU OF LAND MANAGEMENT, et al.,

                       Defendants,

                       v.

  TWIN METALS MINNESOTA
  LLC, et al.,

                       Defendant-Intervenors.


  JOSEPH ALEXANDER WARD                             THOMAS B. HEFFELFINGER
  (DC BN 463927)                                    Admitted pro hac vice
  AlexWard@mofo.com                                 AMY S. CONNERS
  MORRISON & FOERSTER LLP                           Admitted pro hac vice
  2000 Pennsylvania Avenue, NW                      BEST & FLANAGAN LLP
  Washington, DC 20006                              60 South Sixth Street
  Telephone: (202) 887-1574                         Suite 2700
  Facsimile: (202) 887-0763                         Minneapolis, MN 55402
                                                    Telephone: (612) 339-7121

      Attorneys for Plaintiffs VOYAGEUR OUTWARD BOUND SCHOOL, PIRAGIS
    NORTHWOODS COMPANY, INC., ELY OUTFITTING COMPANY & BOUNDARY
     WATERS GUIDE SERVICE, WENONAH CANOE, INC., NORTHSTAR CANOE,
    SAWBILL CANOE OUTFITTERS, INC., HUNGRY JACK OUTFITTERS, WOMEN'S
   WILDERNESS DISCOVERY, RIVER POINT RESORT AND OUTFITTING COMPANY,
              and NORTHEASTERN MINNESOTANS FOR WILDERNESS.

        NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS
                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
       NOTICE IS HEREBY GIVEN under Rules 3(a)(1) and 4(a)(1)(B) of the Federal Rules of

Appellate Procedure that Plaintiffs Voyageur Outward Bound School, Piragis Northwoods Company,

Inc., Ely Outfitting Company & Boundary Waters Guide Service, Wenonah Canoe, Inc., Northstar

Canoe, Sawbill Canoe Outfitters, Inc., Hungry Jack Outfitters, Women’s Wilderness Discovery,

River Point Resort and Outfitting Company, and Northeastern Minnesotans for Wilderness in the
          Case 1:18-cv-01463-TNM Document 83 Filed 04/17/20 Page 3 of 3



above named consolidated cases hereby appeal to the United States Court of Appeals for the District

of Columbia Circuit from the Order and Memorandum Opinion of the District Court (Docket Nos.

81 and 82) entered on March 17, 2020, denying the plaintiffs’ motion for summary judgment and

granting the defendants’ and defendant-intervenors’ cross-motions for summary judgment, and any

and all other orders and/or rulings adverse to plaintiffs, including but not limited to the District

Court’s April 8, 2019 Order denying plaintiffs’ motion to compel completion of the administrative

record (Docket No. 60).



Dated: April 17, 2020                               Respectfully submitted,

                                                    JOSEPH ALEXANDER WARD
                                                    THOMAS B. HEFFELFINGER
                                                    AMY S. CONNERS

                                                    By: /s/ J. Alex Ward
                                                        Joseph Alexander Ward

                                                    Attorneys for plaintiffs VOYAGEUR OUTWARD
                                                    BOUND SCHOOL, PIRAGIS NORTHWOODS
                                                    COMPANY, INC., ELY OUTFITTING
                                                    COMPANY & BOUNDARY WATERS GUIDE
                                                    SERVICE, WENONAH CANOE, INC.,
                                                    NORTHSTAR CANOE, SAWBILL CANOE
                                                    OUTFITTERS, INC., HUNGRY JACK
                                                    OUTFITTERS, WOMEN'S WILDERNESS
                                                    DISCOVERY, RIVER POINT RESORT AND
                                                    OUTFITTING COMPANY, and
                                                    NORTHEASTERN MINNESOTANS FOR
                                                    WILDERNESS
